Citation Nr: 0701778	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-04 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
residuals of post-fusion compression fracture at T12-L2.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1964 to October 
1967.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 2000 by the RO which 
granted an increased rating to 50 percent for the veteran's 
back disability.  In March 2003, a hearing was held at the RO 
before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in November 
2003 and March and December 2005.  

As noted in the two previous remands, the veteran raised the 
additional issues of an earlier effective date for the 
assignment of an increased rating to 50 percent (June 2000 
notice of disagreement), service connection for bilateral hip 
and leg disabilities secondary to his back disability (May 
2002 substantive appeal), and an increased rating for the 
right posterior iliac crest scar (May 2003 Travel Board 
hearing).  To date, it does not appear that any action has 
been taken on these matters.  These issues are not 
inextricably intertwined with the claim for an increased 
rating and have not been developed for appellate review.  
Accordingly, the issues are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's back disability is manifested by complaints 
of pain, paraspinal tenderness, and limitation of motion 
without any neurological abnormalities; no additional 
functional limitation due to pain or during flare-ups, or 
incapacitating episodes lasting at least six weeks during the 
past 12 months have been demonstrated.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
residuals of post-fusion compression fracture at T12-L2 are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5292-
5285 (prior to 9/26/03) and 5237 (from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, the November 2003 Board remand and February 
2004 letter fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and supplemental statements of 
the case were promulgated in August 2004, June 2005, and 
September 2006.  The veteran was notified of the evidence 
that was needed to substantiate his claim and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by him have been obtained 
and associated with the claims file.  The veteran was 
afforded three VA examinations during the pendency of this 
appeal, and provided testimony before the undersigned member 
of the Board at the RO in May 2003.  In February 2006, the 
veteran was requested to execute authorization forms so that 
VA could obtain medical records from all of the healthcare 
providers who have treated him for his back disability, and 
specifically the private physician who is currently treating 
him.  However, the veteran did not respond or provide VA with 
authorization to obtain any of these records.  Under the 
circumstances, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish an effective date 
prior to the rating decision on appeal.  However, as 
indicated above, the veteran expressed dissatisfaction with 
the effective date assigned for his back disability and this 
matter has been referred to the RO for additional 
development.  In this case, there is no indication that any 
notice deficiency reasonably affects the outcome of the claim 
for an increased rating.  Thus, the Board finds that any VCAA 
notice deficiency in this regard is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  

Under the old version for residuals of vertebral fractures 
(DC 5285), a 100 percent evaluation is assigned when there is 
cord involvement, the veteran is bedridden, or requires long 
leg braces.  A 60 percent evaluation is assigned without cord 
involvement when there is abnormal mobility requiring a neck 
brace (jury mast).  In all other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Note: 
Both under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(effective prior to September 26, 2003).  

As the veteran is also shown to have degenerative disc 
disease of the lumbosacral spine (See September 2004 private 
x-ray report), the Board must also consider the rating 
criteria for intervertebral disc syndrome (DC 5293).  Under 
the old version for intervertebral disc syndrome, a 60 
percent evaluation was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate symptoms with recurring attacks.  A 10 percent 
evaluation was assigned for mild symptoms.  38 C.F.R. 
§ 4.71a, DC 5293 (effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2006).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2006).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

Factual Background

In this case, the pertinent evidence includes three VA 
examinations conducted in April 2000, March 2004, and August 
2006, and a copy of a September 2004 private x-ray study, 
which showed moderate compression of L1 with degenerative 
disc disease above and below this vertebral level, and mild 
retrolisthesis of L2 without subluxation.  The claims file 
also includes the veteran's vocational rehabilitation file 
which showed that he was denied entitlement to Vocational 
Rehabilitation and Employment services based on several 
factors, primarily information received from his private 
doctor.  That information consisted primarily of a January 
2005 letter in which the doctor opined that the veteran was 
unable to work at the present time.  As indicated above, the 
veteran did not respond to VA's request for authorization to 
obtain records from his private doctor, and the evidence 
currently available from that physician is insufficient for 
rating purposes.  The Rehabilitation Counselor concluded that 
it was unreasonable to expect that the veteran could use the 
program to get and keep competitive employment at the present 
time and indicated that he could appeal the decision or 
reapply at a latter date.  The veteran was notified of the 
decision and did not appeal and, to date, has not reapplied.  

As to the VA examinations, the examiner's indicated that the 
claims file was reviewed and included a detailed description 
of the veteran's complaints and medical history.  The 
clinical findings on all three examinations were not 
materially different.  When examined in April 2000, the 
veteran reported the recent onset of pain radiating into his 
right buttock and anterior thigh region, with flare-ups every 
couple of weeks, lasting about two days.  Rest and anti-
inflammatories relieved his symptoms and he reportedly used a 
lumbar corset as needed.  The veteran denied any bowel or 
bladder problems or any weakness in his lower extremities.  
He was currently employed and worked as a local truck driver, 
but was not able to drive long distances or for more than a 
half hour at a time.  On examination, forward flexion was to 
30 degrees with pain starting at 20 degrees.  Extension was 
to 20 degrees with pain starting at 10 degrees.  Lateral 
bending was to 30 degrees, bilaterally.  Passive straight leg 
raising was positive at 60 degrees, motor strength was 5/5, 
and the veteran could stand on his toes and heels without 
difficulty.  Patellar and ankle reflexes were 2+ on the right 
and in the left ankle, and 1+ in the left patellar.  
Sensation was intact and there was no clonus or Babinski 
sign, and no atrophy.  The diagnoses included status post 
vertebral body fracture with fusion of T12 through L2.  

When examined by VA in March 2004, the veteran reported that 
he had temporarily stopped working as a truck driver because 
of increasing back pain over the past couple of months.  The 
veteran reported that he was an avid bowler but had been 
unable to bowl for the past couple of months due to increased 
pain.  He also like to participate in other activities, such 
as golf, but said that he was now limited to playing nine 
holes because of his back pain.  The veteran did not report 
any flare-ups, except for increased stiffness in cold or damp 
weather, and denied any bowel or bladder incontinence or any 
specific weakness, and did not require any assistive devices.  

On examination, the veteran walked with a slight antalgic 
gait, and was able to toe and heel raise without difficulty.  
There was some minor tenderness to palpation along the 
paraspinal musculature in the thoracolumbar region.  Forward 
flexion and extension was to 50 degrees with pain beginning 
at that point.  Lateral bending was to 15 degrees, 
bilaterally, with pain beginning at 15 degrees.  Right and 
left rotation was to 30 degrees with pain at 30 degrees.  The 
examiner noted that range of motion during active, passive, 
and repetitive movements were the same, and that there was no 
additional limitation of motion due to weakness, 
fatigability, incoordination, or during flare-ups.  He also 
noted that there was no effect on his usual occupation.  X-
ray studies of the lumbar spine showed evidence of 
posteriolateral fusion from T12-L2 with increased 
osteoarthritis in the L2-3 transitional segment.  The 
impression was posterior spinal fusion.  The examiner 
commented that some of the veteran's limitation of motion was 
due to fusion, and that some of his pain on motion was due to 
arthritic changes at L2-3, but that there was no evidence of 
any neurological defect.  

When examined by VA in August 2006, the veteran reported that 
he had been working as a local truck driver, but had not been 
able to work since sustaining a back injury when 3500 pounds 
of cardboard boxes fell on him.  He was to have a work 
conditioning program done at the VA but his private doctor 
put him on a permanent work restriction which had not allowed 
him to start the program.  The veteran's complaints were 
essentially the same as on the prior two examinations, and he 
denied any hospitalizations related to his back in the past 
year.  

On examination, the veteran was well developed and walked 
with a normal gait.  There was a well-healed, non-adherent, 
slightly hyperpigmented, 11-cm. vertical surgical scar on the 
spine.  There was tenderness to palpation along the right 
paraspinal region of the mid-lumbar area.  Forward flexion 
was to 35 degrees with functional impairment at 35 degrees 
due to pain.  Extension was to 15 degrees with functional 
impairment at 15 degrees due to pain and discomfort.  Lateral 
bending was to 25 degrees, bilaterally, and rotation was to 
45 degrees, bilaterally without functional impairment.  Deep 
tendon reflexes with augmentation was 1+ and equal, 
bilaterally in the patella and Achilles.  There was no clonus 
sign and Babinski toes were down going.  There was full 
sensation to light touch distally, and no evidence of edema 
or atrophy in the lower extremities.  Straight leg raising, 
bowstring, and Lasegue's sign were negative, bilaterally.  
The veteran had some pain on motion but there were no 
radicular symptoms.  Strength was 5/5 in the lower 
extremities, and the veteran could heel and toe walk without 
difficulty.  X-ray studies were essentially unchanged.  The 
impression included status post L1 and L2 compression 
fractures with fusion, and limited range of motion of the 
lumbar spine.  The examiner commented that the veteran was 
asymptomatic in terms of neurological findings and that he 
did not use any assistive devices.  The range of motion 
during passive, active, and repetitive motions were the same 
and there was no additional functional impairment due to 
pain, weakness, fatigability, incoordination, or on flare-
ups.  There were no incapacitating episodes or radiation of 
pain, and no neurological findings or effect on the veteran's 
usual occupation or daily activities.  

Analysis

The medical evidence of record does not demonstrate 
symptomatology or manifestations of more than severe 
lumbosacral strain or severe recurring attacks of 
intervertebral disc syndrome with intermittent relief at 
anytime during the pendency of this appeal.  Thus, a rating 
in excess of 40 percent under DC 5295 is not warranted.  
There was no muscle weakness; loss of muscle tone or bulk, 
and no evidence of absent ankle jerk or any other significant 
neurological findings.  Thus, a rating in excess of 40 
percent under the old criteria for intervertebral disc 
syndrome (DC 5293) is not warranted.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  While the veteran 
had fusion of two segments of the lumbar spine at L1 and L2, 
he still retains significant motion of the spine, albeit with 
pain at end motions, which has been considered in determining 
the current rating.  Therefore, a rating under DC 5289 for 
unfavorable ankylosis is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 50 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  The veteran 
does not claim nor does the evidence show any incapacitating 
episodes over the past year nor has the veteran required any 
bed rest due to his back disability.  The most restricted 
range of motion since the enactment of the new regulations 
was limited to 35 degrees of flexion with a combined range of 
190 degrees.  (See August 2006 VA examination report).  There 
was no evidence of muscle spasm, abnormal gait or spinal 
contour, such as scoliosis, reversed lordosis, or kyphosis.  
Thus, the Board finds that the evidence does not meet the 
criteria for an evaluation in excess of 50 percent under 
either the old or the revised regulations.  In fact, the 
clinical and diagnostic findings on the most recent 
examination in August 2006 do not satisfy the criteria for an 
evaluation of more than 20 percent under the revised criteria 
of DCs 5237/5243.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability under the revised 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003.  

As indicated above, the orthopedic manifestations of the 
veteran's spine disability based on the clinical findings 
prior to September 2002 equate to no more than severe 
limitation of motion with demonstrable deformity or severe 
recurring attacks of intervertebral disc syndrome, which is 
commensurate with a 50 percent evaluation under the old 
rating schedule pursuant to Diagnostic Codes 5285, 5291, 
5292, 5293, and 5295.  Applying the clinical findings of 
record subsequent to the date of the revised regulations in 
September 2002, the low back disability would equate to no 
more than a 20 percent evaluation under the new General 
Rating Formula for Disease and Injuries of the Spine.  

While the veteran reported radiating pain into his right 
buttock and right thigh, the VA examiners specifically noted 
that there was no objective evidence of any neurological 
deficits or impairment on examinations subsequent to the 
effective date of the change in regulations.  Therefore, 
there is no basis to assign a separate rating under a 
neurologic diagnostic code, such as, DC 8520 for mild 
incomplete paralysis of the sciatic nerve.  Thus, this method 
of evaluation would not result in a higher evaluation from 
September 23, 2002.  Further, this method would not result in 
a higher evaluation from September 26, 2003 since, as noted 
above, the orthopedic manifestations of the veteran's back 
disability would equate to no more than a 20 percent 
evaluation under the revised criteria.  

Consideration must also be given to any functional impairment 
of the veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2006).  

While the veteran has significant limitation of motion, the 
evidence shows that he had good strength and reflexes, a 
normal gait, and no neurological impairment referable to the 
thoracolumbar spine.  He does not have any incapacitating 
flare-ups of back pain and, prior to the recent back injury 
at work, he had not reported any significant time lost from 
work because of his back disability.  As noted above, in 
February 2006, the veteran was specially requested to provide 
information concerning any back treatment and to sign a 
release so that VA could obtain any medical records from his 
private physician.  However, the veteran did not respond to 
the request or provide VA with authorization to obtain any 
additional medical records.  Therefore, the Board must rely 
primarily on the VA examination reports of record to 
determine the extent and severity of his service-connected 
back disability.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In this case, 
the objective evidence of record does not show more than 
severe passive or active limitation of motion when pain is 
considered, and no additional functional impairment.  Under 
the revised rating schedule, the general rating formula notes 
that the rating criteria are to be applied with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  
Moreover, the VA examiner's in March 2004 and August 2006 
specifically noted that there was no additional limitation of 
motion due to pain, weakness, fatigability, incoordination, 
or during flare-ups.  Therefore, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above have not been demonstrated.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record does not reflect 
frequent periods of hospitalization because of the service-
connected low back disability, nor is there any evidence of 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  There is no 
indication in the record that the veteran has had frequent 
periods of hospitalization for his low back disability.  
Regarding employment, while the evidence shows that the 
veteran is currently unemployed, it would appear that that 
this is due to an intercurrent industrial injury.  As the 
veteran has not been fully cooperative and has not authorized 
VA to obtain his private medical records or any information 
pertaining to the industrial accident, a determination must 
be made on the basis of the objective evidence of record.  In 
this case, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability rating is found to be inadequate to warrant 
referral for consideration of an extraschedular rating.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating for residuals of post-fusion compression 
fracture at T12-L2, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


